Exhibit 99.1 CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS This Confidential Separation Agreement and General Release of Claims ("Agreement") is made and entered into by and between Entertainment Distribution Company, LLC, Glenayre Electronics, Inc. ("Company"), and Thomas Costabile ("Employee"). 1. Separation Date; Effective Date: By mutual agreement, Employee's employment terminates effective on the close of business of the day this Agreement is executed by Employee (the "Separation Date"). The Effective Date of this Agreement shall be established pursuant to paragraph 23 below ("Effective Date"). 2. Duties: As of the Separation Date, Employee will have no duties, responsibilities, titles or authority whatsoever as an employee, agent, director, officer or representative of the Company, EDCI Holdings, Inc., Entertainment Distribution Company, Inc., Glenayre Electronics, or any of its or their parents, subsidiaries or affiliates thereof. Employee hereby immediately resigns his position from all Board of Director and officer positions with all such companies, including their parents, subsidiaries and affiliates, in all locations, including but not limited to, in Germany, the Netherlands and the United Kingdom 3. Domain Names: Employee has executed that Registrant Name Change Agreement in the form attached as Exhibit A prior to the signing of this agreement and shall take all further actions required to assign and transfer to the Company all rights and ownership related to such domain names listed on Exhibit A and which were previously registered under Employee's name or are under Employee's possession or control which relate to Company's business. Employee acknowledges that all rights and ownership related to such domain names have been and remain property belonging to the Company. 4. Consideration: Provided that Employee signs and returns to the Company this Agreement without revocation, and it becomes effective on the Effeetive Date pursuant to Paragraph 23 below, and in consideration for his executing and performing his obligations under this Agreement, Employer shall provide Employee with the separation payments set forth below ("Separation Payments"): (a) Lump Sum Payment: the Company shall provide Employee with a lump sum payment of eighty-eight thousand nine hundred forty-one dollars and fifty cents ($88,941.50), less all authorized or required payroll withholdings and payroll deductions, within five (5) business days after the Effective Date of this Agreement. (b) Blackberry and Laptop: Employee may keep his Company issued laptop and blackberry devices after complying with the following sentence, although Employee shall be solely and exclusively responsible for all fees and costs associated with telephone, internet or blackberry service, and Employee and the Company shall have all applicable service contractstransferred to Employee at Employee's expense, or discontinued. Employee agrees to immediately make his blackberry andlaptop available to the Company for data transfer and cleaning, and return all external data storage devices containing Company data. (c) Health Coverage: the Company shall pay Employee's COBRA coverage insurance premium payments for up to 6 months following the Separation Date. Should Employee secure other employment during the 6-month period, the Company shall cease making such payments and shall have no further obligation to pay for Employee's health benefits coverage. (d) Expenses: within five (5) business days after the Effective Date of the Agreement, the Company shall reimburse Employee for non-reimbursed, reasonable and documented business expenses in the amount of $4,172.71. 5. COBRA: Effective the day following Employee's Separation Date, Employee may elect to continue medical and dental insurance coverage pursuant to federal law known as COBRA. Except as provided in this Agreement, continuation of medical and dental insurance coverage under COBRA will be at Employee's expense. Employee will receive, under separate cover, information regarding insurance coverage continuation pursuant to COBRA. 6. Acknowledgement of Consideration: Employee acknowledges and agrees that the Company's obligations under this Agreement arise solely from this Agreement, and not from any other agreement with, obligation of, or promise by the Company. Employee further understands that the benefits described in Paragraph 4, above, are the total payments that he will receive from Employer and that they exceed any amount to which he is or may be entitled to receive from or owed by the Employer under any of its contract, plans, policies, procedures or handbooks. Employee further expressly acknowledges and agrees that the Separation Payments are sufficient consideration for the promises and mutual covenants contained in this Agreement, including the release of claims contained in Paragraph 8, below, and abide by the obligations described in Paragraphs 2, 3, 9,10, 11, 12, 13 and 15. 7. Acknowledgement: Employee understands and agrees that absent this Agreement, he would not otherwise be entitled to the benefits described in Paragraph 4, above. Further, by signing this Agreement, Employee agrees that he is not entitled to any payments and/or benefits that are not specifically listed in this Agreement for any past, present or future year. Employee further agrees and acknowledges that upon the Company's payment to him of the benefits described in Paragraph 4, above, he has been paid in full all monies owed to him in connection with his employment and separation from employment with the Company. 8(a) Employee's General Release of Claims: In exchange for the Company's payment of the benefits described in Paragraph 4, above, Employee releases EDCI Holdings, Inc.
